                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                           SENIOR JUDGE WILEY Y. DANIEL


Courtroom Deputy:   Robert R. Keech           Date: April 10, 2019
Court Reporter:     Mary George


Civil Action No: 16-cv-01005-WYD-KLM          Counsel:

CAROLYN O’NEAL,                               David A. Lane
                                              Reid R. Allison
      Plaintiff,

v.

THE BOARD OF COUNTY                           William T. O’Connell, III
COMMISSIONERS OF THE COUNTY OF                Katherine M.L. Pratt
FREMONT;
ALAN COOPER, in his official capacity
as the Sheriff of Fremont County;
MICHAEL FETTERHOFF, in his individual
and official capacities;
TROY JOHNSTON, in his individual and
official capacities;
STEVE SANGER, in his individual and
official capacities;
MICHAEL ULRICH, in his individual and
official capacities;
RICHARD SOLANO, in his individual and
official capacities;
CARRIE HAMMEL, in her individual and
official capacities;
CAMERON GONZALES, in his individual
and official capacities;
JOSHUA POHL, in his individual and
official capacities;
DEBORA BUNCH, in her individual and
official capacities,

      Defendants.



                                        -1-
                                  COURTROOM MINUTES


TRIAL TO JURY (DAY 7)

9:00 a.m.    JURY ARRIVES TO RESUME DELIBERATIONS.

11:07 a.m.   Court in Session. Jury not present.

             Court informs counsel that jury has reached a verdict.

11:09 a.m.   Jury enters.

             Court reads jury verdict.

11:22 a.m.   Jury is polled.

             Court thanks jurors for their service and they are discharged.

11:24 a.m.   Jury excused.

             Court’s closing remarks to counsel.

11:24 a.m.   Court in Recess. TRIAL CONCLUDED.

CLERK’S NOTE:        EXHIBITS AND DEPOSITIONS WERE RETURNED TO COUNSEL AT
                     THE CONCLUSION OF THE TRIAL.

TOTAL TIME: :17




                                             -2-
